Citation Nr: 0030801	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  94-39 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.  





ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel








INTRODUCTION

The veteran had a period of active duty for training between 
August 1977 and December 1977, as well as active military 
service during the Persian Gulf War between November 1990 and 
April 1991.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  

The present case arises from a May 1993 rating action with 
which the veteran expressed his disagreement in June 1993.  A 
statement of the case was issued in July 1993, and the appeal 
was perfected in August 1993 upon the receipt at the RO of a 
VA Form 9 (Appeal to Board of Veterans' Appeals).  A 
supplemental statement of the case was issued in April 1996, 
after which the case was forwarded to the Board in 
Washington, DC.  In August 1996, the Board remanded the 
matter to the RO for additional development and in May 1998, 
a supplemental statement of the case was issued.  In due 
course, the appeal was returned to the Board. 


REMAND

A review of the record reflects that the claim for benefits 
initiating this appeal included one for service connection 
for a psychiatric disorder, as well as the veteran's claim 
for service connection for a low back disability.  The 
available service medical records did not show any complaints 
or findings relating to psychiatric impairment, although 
there was an entry reflecting back complaints after the 
veteran reportedly lifted some sand bags while in Saudi 
Arabia.  Thereafter, the record shows that the veteran failed 
to appear for examinations apparently scheduled to take place 
in March 1992, but after he advised the RO that he never 
received notice to report for examination, a psychiatric 
examination of him was conducted for VA purposes in September 
1993.  For reasons that are not made clear in the record, the 
veteran did not undergo an examination of his back.  This is 
particularly curious, given that the veteran was noted to 
have specifically complained of back pain during the course 
of his psychiatric evaluation.  In any event, the veteran's 
claims were denied, and his appeal was forwarded to the 
Board.  

In August 1996, the Board denied the veteran's claim 
concerning a psychiatric disorder, but remanded the veteran's 
claim for service connection for a back disability.  In doing 
so, the Board noted that the veteran had indicated he never 
received notification to report for an examination, and that 
the claims folder contained no indication that notice for 
such an examination was ever actually sent to him.  

Associated with the claims file since the Board's 1996 
Remand, are what appear to be computer screen print-outs that 
suggest a request was made by the RO, to the San Juan, Puerto 
Rico VA Medical Center, to have the veteran scheduled for an 
orthopedic examination.  These documents also suggest that 
the requested examination was scheduled to take place in 
October 1996, but that it was canceled due to the veteran's 
failure to report.  As occurred when examination of the 
veteran was initially requested in 1992, however, the claims 
file does not include a copy of the actual notice to the 
veteran of this scheduled examination.  

Although the last communication received from the veteran was 
several years ago, the current record shows that he has 
consistently expressed his willingness to appear for 
scheduled examinations.  Moreover, since he apparently did 
not receive notice of the examinations scheduled when he 
first submitted his claims, but then appeared for a 
subsequently scheduled examination, it is reasonable to 
question whether the notice of the examination requested in 
the Board's 1996 Remand, was ever actually sent to him.  This 
is particularly so, given that the claims file does not 
contain a copy of any notice to report for a post 1996 Remand 
examination.  

In addition to the foregoing, the Board must also note that, 
until very recently, the RO and the Board were required by 
law to assess every claim, before completing adjudication as 
to the its merits under substantive law, to determine whether 
it was well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  However, Congress has recently passed, and the 
President has signed into law on November 9, 2000, 
legislation repealing the requirement that a claim be well 
grounded.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

In this case, the supplemental statement of the case issued 
by the RO in May 1998, advised the veteran that his claim was 
denied because it was not well grounded.  In view of the 
recent changes in applicable law in this regard, as well as 
the absence from the record of a copy of the actual notice to 
the veteran of the most recent orthopedic examination 
scheduled in connection with his claim, it is appropriate to 
return the case to the RO, to ensure compliance with the 
provisions of the Veterans Claims Assistance Act of 2000, and 
to document a new attempt to schedule the veteran for 
examination.  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is 
returned to the RO for the following:  

1.  The RO should conduct any development in this 
case as it may deem necessary in light of the 
passage of the Veterans Claims Assistance Act of 
2000 referenced above, but in particular, the 
veteran should be asked, in writing, to identify 
those places at which he has received any treatment 
for back complaints since 1991.  After obtaining 
any appropriate authorization, the RO should then 
attempt to obtain and associate with the claims 
file copies any records that the veteran has 
identified. 

2.  The veteran should also be afforded an 
appropriate specialty examination concerning his 
claim for service connection for a back disability.  
Copies of any correspondence to the veteran 
advising him of this examination, and when to 
report for it, should be associated with the claims 
file.  The purpose of the examination is to 
determine whether the veteran has a back 
disability, and if that is the case, whether it may 
be linked to service.  In this regard, the examiner 
should be provided the veteran's claims file for 
review before the examination is conducted, and a 
notation that this review took place should be 
included in any report provided.  The examiner 
should also include in that report, the veteran's 
pertinent complaints as well as the examiner's 
clinical findings.  Any indicated special studies 
or consultations should be performed, and the 
report should include an opinion as to whether it 
is at least as likely as not that any current back 
disability was caused or aggravated by the 
veteran's period of service between November 1990 
and April 1991 and/or the back complaints noted at 
that time.  A complete rationale for any opinion 
offered should be set forth in the report provided, 
together with citation to appropriate supporting 
records.  

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinion 
is not provided, or if notice to the veteran of his 
scheduled examination is not documented), 
appropriate corrective action should be taken.

4.  Thereafter, the RO should enter its decision 
concerning the veteran's claim for service 
connection for a low back disability.  If the 
decision is adverse to the veteran, the RO should 
issue a supplemental statement of the case to the 
veteran, which should include, if applicable, 
citation to 38 C.F.R. § 3.655 concerning the 
consequences for failure to report for examination.  
After a reasonable period of time in which to 
respond has been provided, the case should be 
returned to the Board for further review. 

No action is required of the veteran unless he receives 
further notice, although he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


